Title: To George Washington from Major General Robert Howe, 10 April 1780
From: Howe, Robert
To: Washington, George


          
            Dear Sir
            Highlands [N.Y.] April 10th 1780
          
          I have some Time since received Accounts, from various Agents, that Troops of the Enemy in great Force were embark’d, & embarking for South-Carolina—That their Horse which were canton’d out, were all call’d in to New York—that great Quantities of Forage, & a great Number of Waggons were put on Board their Vessels, that all Vessels fit for the Service of their Government were taken up, & all Crafts under thirty Tons discharg’d, that they meant to leave only three thousand Men behind them, which with the Inhabitants, & Militia intended to be call’d forth, & kept in Service were deem’d, with the Shipping sufficient for defensive Operations—that no Troops were left on Long Island but about two hundred & sixty under Col. Hewlet & that even these it was said were to be withdrawn.
          I did not think this Intelligence worth Transmitting by special Express, (as Expresses are so scarce with us) because from your Excellency’s Vicinity to Sandy Hook, all Movements by Water must be much earlier known to you, than to me—but as Mr Belding’s Assistant goes upon the Business of his Office, I now give it you, as it may serve if well founded to confirm any Communications you may have received, tho’ it should answer no other End.
          It appears strange to me, if the Enemy mean Reinforcements to Sir Henry Clinton, that so much Time should be lost in sending them, & such a Series of fair Winds be suffered to escape them, at a Time when Notherly Winds begin to grow scarce, & when the Hot Season in Carolina is so rapidly advancing, & which is not only so counter to Feild Operations, but so fatal to exotic Constitutions—One of my Agents

thinks they will not yet go, & says their Preparation⟨s⟩ wear so duplicate an Aspect that he warns me to be on my Guard.
          Poor’s Brigade arrived yesterday, & to Day some of them are at Work; they are well, but their Numbers by much too few—We are deplorably weak, but will do our best.
          The Accounts of Supplies of Provisions, are gloomy indeed—we have many Days been Living on the salted Provision of the Garrison, & a few Cattle only are expected; I have strove to move the whole State to bring up the salted Meat. I have had an Interview with Governor Clinton, He has promis’d me his utmost Exertions, Indeed every Thing is to be expected from his Spirit, & Decision.
          I have moved some of the Gabions, & Fascines to West Point, & shall continue to do so unless you forbid it—because they would should the Enemy operate here, be if posses’d by them, as beneficial to their Works, as obnoxious to ours.
          The Chain has for some Days been across the River, & is as likely to assist as ever it was. Genl Heath mentions something to me of an Arrangement of Inlistment sent up to your Excellency, which was to be (as he says) transmitted to me, & that then Officers from hence were to be sent to recruit—Not hearing from you upon this Subject, am anxious about it, for the fitting up the Regiments is very near my Heart.
          No. 1, 2, & 3 will be worked upon to Morrow—I have not had it in my Power to attend to them sooner—I have not to my Knowledge, nor shall I omit any Circumstance necessary to the Defence of this Post in particular, or to my Duty in general. I am Dear Sir With Respect & Affection your Excellency’s most obedient & very Humble Servant
          
            Robert Howe
          
        